Citation Nr: 0723783	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  03-28 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active service from March 1977 to March 1980, 
and from April 1981 to September 1993.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California which denied entitlement to service connection for 
a psychiatric disability.

The veteran's appeal was remanded for development of the 
record in February 2006.


FINDING OF FACT

An acquired psychiatric disability was not manifest in 
service and the current bipolar and panic disorders are 
unrelated to the veteran's service.


CONCLUSION OF LAW

An acquired psychiatric disability was not incurred in or 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

In the present case, the veteran's claim was received in 
January 2003, after the enactment of the VCAA.  

A December 2003 letter described the evidence necessary to 
establish service connection.  The letter stated that there 
was no evidence that the veteran was diagnosed with any 
mental disorder while in service and that it was necessary to 
have evidence that bipolar disorder was incurred in or 
aggravated by her period of service.  

A June 2004 letter discussed the evidence that was of record 
and told the veteran how VA would assist her in developing 
evidence supportive of her claim.  The letter also told the 
veteran which evidence she was responsible for obtaining.  

A February 2005 letter discussed the evidence of record and 
reiterated the evidence and information necessary to 
establish service connection.  The letter also told the 
veteran how VA would assist her in obtaining evidence and 
indicated which evidence the veteran was responsible for 
obtaining.  

In March 2006 the veteran was informed that VA did not 
possess all of her service records and provide her with the 
opportunity to submit any service records in her possession.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notices were provided to the veteran both before and after 
the initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the veteran been provided with every opportunity to 
submit evidence and argument in support of her claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claims. 

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

In addition, identified treatment records have been obtained 
and associated with the record.  The veteran's service 
medical records from both periods of service have also been 
associated with the claims folder.  VA examinations have also 
been conducted.  Neither the veteran nor her representative 
has identified any additional evidence or information which 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.

Factual Background

The veteran has alleged that she first developed her symptoms 
of a bipolar disorder during her period of active service.  
She claims that these symptoms were unrecognized or 
misdiagnosed by service healthcare professionals.

A dental notation of April 1983 noted that the veteran had 
refused dental treatment even after being advised of the 
importance of this treatment.  Her unit commander was 
informed of this refusal of treatment.  In October 1983, the 
veteran admitted to a service dentist that she was exposed to 
"excessive stress at present."  Her complaints of jaw pain 
were attributed to bruxing and clenching and she was advised 
to seek aid for her stress.  During dental treatment in March 
1989, the veteran expressed a phobia regarding dental 
treatment and that she had refused such treatment in the 
past.  The dentist advised that her oral surgery be done with 
sedation and she was also given Valium to be taken the night 
before, and on the morning of, her oral surgery.  During oral 
surgery later that month the veteran was noted to still be 
"very apprehensive," but cooperative.  In March 1990, the 
veteran reportedly refused to have a tooth extracted without 
general anesthesia.  The dentist refused this request, but 
oral sedation was offered.  The veteran refused this and 
insisted on seeking private treatment for her tooth 
extraction.  She was placed on a 90 day profile and 
disqualified for a mobility position until this procedure had 
been performed.

A mental health clinic notation of October 1984 indicated 
that the veteran's records had been reviewed and no history 
of psychiatric disorders was noted.  An outpatient record of 
November 1992 noted the veteran's complaints of not being 
able to sleep, feeling "weird," hyperactivity, and "couldn't 
think straight."  The assessment was a history of migraine 
headaches, hypothyroidism, and carotidynia.  It was noted 
that she was on prednisone and, in consultation with a 
rheumatologist; it was decided to discontinue this 
medication.  A record of July 1993 noted the veteran's 
complaints of vertigo, disorientation, confusion, and 
tingling in her extremities.  She reported "I didn't know 
what [I] was doing."  The assessment/diagnosis was typical 
migraine.

On discharge examination in July 1993, the veteran was noted 
to be psychiatrically normal.  At that time, the veteran did 
report depression or excessive worry as well as loss of 
memory.

The veteran first sought psychiatric treatment from K.L., 
M.D. in December 1999, approximately six years after her 
release from active service.  This private treatment lasted 
from December 1999 to January 2002.  The diagnoses included 
recurrent major depression, generalized anxiety disorder, 
panic disorder, and post-traumatic stress disorder (PTSD). 

The veteran appears to have begun VA psychiatric treatment in 
August 2001.  At that time, she recalled having felt like 
"super woman" during service and, therefore, believed that 
she was manic during active service.  The diagnoses were 
bipolar disorder by history and panic disorder by history.

In December 2002, the veteran reported leaving her post-
service job as a computer analyst with a city government 
after having resisted becoming involved in an illegal scheme.  
She reported experiencing a great deal of stress due to the 
fallout of this circumstance.  Diagnoses were mixed bipolar 
disorder and panic disorder with agoraphobia.

In an August 2004 letter, the veteran's treating VA 
psychologist and psychiatrist indicated that the veteran 
described her mood swings beginning as early as during her 
military career, and that she had been diagnosed with a panic 
attack or having symptoms related to a migraine when she 
sought help for her symptoms.  They concluded that, given the 
veteran's description of her experience, her symptoms in 
service were more likely than not related to her bipolar 
disorder.

On VA examination in August 2006, the veteran's claims file 
was reviewed.  The examiner indicated that the veteran was 
appropriately diagnosed with bipolar disorder and panic 
attacks.  After an interview and mental status examination, 
the diagnoses were bipolar disorder and panic disorder.  The 
examiner noted that the veteran left service in 1993 and was 
not psychiatrically treated until 2000.  He noted that it was 
not obvious that the veteran had a mood disorder in service.  
He also noted that the veteran reported that her problems 
started with migraines, but that she also had excessive 
energy and often worked 13 to 14 hours per day and did not 
require very much sleep.  She noted that she also had periods 
of depression in service.  The examiner stated that the 
veteran's beliefs could be accurate and that it would not be 
inconsistent with the development of bipolar disorder that 
the veteran started to experience symptoms in service that 
were not recognized as bipolar disorder.  However, the 
examiner indicated that he was unable to say whether the 
veteran's bipolar disorder did actually occur in service.

In an October 2006 addendum to his August 2006 examination 
report, the examiner clarified that based on the proper 
terminology, there was insufficient evidence in the record 
and in the veteran's case history to enable him to conclude 
that it was more likely than not or at least 50 percent 
probable that the veteran's bipolar disorder occurred in or 
was caused by service.

Analysis

As an initial matter, the Board notes that the veteran has 
not alleged that the claimed disabilities were incurred in 
combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) 
(West 2002) are not for application.

In general, service connection may be granted for disability 
due to disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131.  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

Having carefully reviewed the record, the Board concludes 
that the evidence establishes a remote, post-service onset of 
the veteran's claimed psychiatric disability.   A psychiatric 
disability was not documented in service or for approximately 
six years thereafter.  The first evidence of any psychiatric 
disability dates to December 1999, when the veteran sought 
treatment from Dr. L.  

The Board acknowledges that the veteran's VA providers have 
stated that based upon the veteran's report of problems in 
service, the veteran's symptoms were related to her bipolar 
disorder.  This opinion appears to be based on the veteran's 
own recitation of her medical history.  See Reonal v. Brown, 
5 Vet. App. 458, 460 (1993) (VA may reject medical opinion 
based on facts provided by the veteran previously found to be 
inaccurate); see also Kowalski v. Nicholson, 19 Vet. App. 
171, 179-80 (2005) (VA may not disregard a medical opinion 
solely on the rationale that the medical opinion was based on 
a history given by the veteran).  The service records 
attributed her in-service complaints either to physical 
disorders or the medication used to treat these disorders.  
These records, especially the dental records, did report the 
veteran had a high degree of stress and anxiety, but this 
appears to be related to seeking dental treatment.  There is 
also some indication that the veteran's current psychiatric 
symptoms could be related to post-service circumstances.  The 
Board notes that a mere transcription of lay history is not 
transformed into competent medical evidence merely because 
the transcriber happens to be a medical professional.  
LeShore v. Brown, 8 Vet. App. 406 (1995).

The August 2006 VA examiner concluded, after an interview, 
mental status examination, and review of the record to 
include the veteran's service medical records, that there was 
insufficient evidence to allow a conclusion that it was at 
least 50 percent probable that the veteran's bipolar disorder 
occurred in or was caused by service.  To the extent that 
this conclusion was based upon an in depth interview and 
review of the veteran's service records as well as those 
recorded after service, the Board finds that the August 2006 
VA examiner's opinion is more probative than the opinion 
contained in the August 2004 letter.  

The grant of service connection requires competent evidence 
to establish a diagnosis and, as in this case, relate the 
diagnosis to the veteran's service.  The more probative 
evidence establishes a remote onset of the veteran's 
diagnosed bipolar disorder.  The evidence of a link between 
this disability and service is limited to the veteran's 
assertions.  The veteran is a layperson, and his own opinion 
regarding onset or cause is not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

The preponderance of the evidence is against these claims and 
the doctrine of reasonable doubt is not applicable.  38 
U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).  Accordingly, service connection 
for an acquired psychiatric disability is denied.


ORDER

Entitlement to service connection for an acquired psychiatric 
disability is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


